Ellison, J.
—This action is based on a policy of insurance,, whereby a schoolhouse was insured -for $400. Plaintiff recovered below. The policy is based on an application signed by the school directors, which contained a warranty that the schoolhouse was of the cash value of $500. The application was, by the terms of the policy, made a part thereof. The undisputed evidence was that the building was only worth $400. This is conceded by plaintiff. But it is alleged that defendant’s agent wrote out the application, and that the school directors told him the value was $400, but by mistake he wrote it $500, and that they signed the application, presumably without reading it, though that does not appear. We will assume the foregoing to be true, and yet must rule that plaintiff can not recover. It is well settled that a false warranty of value will annul a policy of insurance. Plaintiff makes some contention as to value being a mere matter of opinion, but when we come to consider that a stated value is warranted to be the value, it goes beyond an expression of opinion and becomes an express assertion of fact.
The only matter open for our consideration is the point that the value was written in the application by mistake. There is no pretense of any fraud or deceit on the part of defendant’s agent; or that he misrepresented anything in this regard at the time of signing the application. We are, therefore, bound to assume, under an unbroken line of decisions in the appellate courts of this state, that the directors read the application before signing it and were acquainted with all its contents. They, .therefore, knew of the statement of the value contained in the application and of the warranty that it was the true value. Palmer v. Insurance
*601Co., 31 Mo. App. 472; Robinson v. Jarvis, 25 Mo. App. 425; Brown v. Railroad, 18 Mo. App. 574; Fire Ins. Co. v. Davis, 59 Mo. App. 405; Snider v. Express Co., 63 Mo. 383; O’Bryan v. Kinney, 74 Mo. 125, and authorities cited in those cases.
“A party who neglects to read a document he signs, can not have it set aside because it turns out to contain provisions contrary to his intentions; and, as a general rule, where there has been no misrepresentation; and where there is no ambiguity in the terms of the contract, the defendant can not be allowed to evade the performance of it by the simple statement that he has made a mistake.” 1 Wharton on Contracts, sec. 196.
We are bound to apply these un contro verted principles of law to the case as made and presented by the record, and, hence, must reverse the judgment.
All concur.